UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 8852 John Hancock Institutional Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: November 30, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Independence Diversified Core Equity Fund II Securities owned by the Fund on November 30, 2006 (unaudited) Issuer Shares Value Common stocks 99.58% (Cost $7,136,286) Aerospace & Defense 3.96% Boeing Co. (The) 2,500 221,325 Raytheon Co. 3,200 163,328 Air Freight & Logistics 1.60% United Parcel Service, Inc. (Class B) 2,000 155,840 Airlines 0.19% Southwest Airlines Co. 1,200 18,852 Apparel Retail 0.65% American Eagle Outfitters, Inc. 400 18,072 Gap, Inc. (The) 2,400 44,928 Application Software 1.54% BEA Systems, Inc. (I) 8,100 111,537 Compuware Corp. (I) 4,500 37,755 Broadcasting & Cable TV 2.61% CBS Corp. (Class B) 2,300 68,425 Comcast Corp. (Class A) (I) 500 20,230 DIRECTV Group, Inc. (The) (I) 6,300 143,325 EchoStar Communications Corp. (Class A) (I) 600 21,606 Communications Equipment 0.41% Motorola, Inc. 1,800 39,906 Computer Hardware 2.52% Hewlett-Packard Co. 6,200 244,652 Computer Storage & Peripherals 2.94% Lexmark International, Inc. (Class A) (I) 2,500 172,450 QLogic Corp. (I) 5,100 113,475 Construction & Farm Machinery & Heavy Trucks 0.99% Cummins, Inc. 800 95,936 Consumer Electronics 1.15% Garmin Ltd. (Cayman Islands) 2,200 111,958 Data Processing & Outsourced Services 0.26% Fiserv, Inc. (I) 500 25,555 Page 1 John Hancock Independence Diversified Core Equity Fund II Securities owned by the Fund on November 30, 2006 (unaudited) Department Stores 4.79% Federated Department Stores, Inc. 1,000 42,090 Kohl's Corp. (I) 2,300 160,080 Penney (J.C.) Co., Inc. 2,300 177,882 Sears Holdings Corp. (I) 500 85,710 Distillers & Vintners 0.81% Constellation Brands, Inc. (Class A) (I) 2,800 78,344 Diversified Banks 1.85% Comerica, Inc. 300 17,475 Wachovia Corp. 3,000 162,570 Diversified Chemicals 1.68% Dow Chemical Co. (The) 2,900 116,029 Lyondell Chemical Co. 1,900 46,930 Diversified Commercial Services 1.35% Accenture Ltd. (Class A) (Bermuda) 3,900 131,430 Diversified Financial Services 9.02% Bank of America Corp. 5,300 285,405 Citigroup, Inc. 6,600 327,294 JPMorgan Chase & Co. 5,700 263,796 Electric Utilities 1.82% Allegheny Energy, Inc. (I) 500 22,180 TXU Corp. 2,700 154,953 Electronic Equipment Manufacturers 0.98% Agilent Technologies, Inc. (I) 3,000 95,520 Electronic Manufacturing Services 0.36% Molex, Inc. 1,100 35,200 Health Care Distributors 2.18% AmerisourceBergen Corp. 1,600 73,584 McKesson Corp. 2,800 138,320 Health Care Facilities 0.77% Manor Care, Inc. 1,000 47,520 Universal Health Services, Inc. (Class B) 500 27,605 Health Care Services 0.98% Caremark Rx, Inc. 500 23,650 Lincare Holdings, Inc. (I) 1,900 71,573 Hotels, Resorts & Cruise Lines 0.48% Royal Caribbean Cruises Ltd. (Liberia) 1,100 46,695 Page 2 John Hancock Independence Diversified Core Equity Fund II Securities owned by the Fund on November 30, 2006 (unaudited) Household Appliances 0.24% Snap-on, Inc. 500 23,750 Household Products 1.39% Kimberly-Clark Corp. 1,000 66,470 Procter & Gamble Co. (The) 1,100 69,069 Housewares & Specialties 0.59% Newell Rubbermaid, Inc. 2,000 56,980 Industrial Conglomerates 3.05% General Electric Co. 8,400 296,352 Industrial Machinery 0.52% Ingersoll-Rand Co. Ltd. (Class A) (Bermuda) 1,300 50,713 Integrated Oil & Gas 8.63% Chevron Corp. 2,600 188,032 Exxon Mobil Corp. 6,700 514,627 Occidental Petroleum Corp. 2,700 135,918 Integrated Telecommunication Services 4.17% AT&T, Inc. 5,100 172,941 BellSouth Corp. 2,800 124,852 Qwest Communications International, Inc. (I) 7,600 58,444 Verizon Communications, Inc. 1,400 48,916 Investment Banking & Brokerage 3.38% Goldman Sachs Group, Inc. (The) 1,100 214,280 Morgan Stanley 1,500 114,240 Leisure Products 0.42% Jarden Corp. (I) 1,100 40,678 Life & Health Insurance 0.59% Prudential Financial, Inc. 700 57,036 Managed Health Care 3.40% Aetna, Inc. 1,000 41,310 Humana, Inc. (I) 2,400 129,840 WellPoint, Inc. (I) 2,100 158,907 Movies & Entertainment 2.20% News Corp. (Class A) 6,200 127,720 Viacom, Inc. (Class B) 2,300 86,273 Multi-Line Insurance 2.67% American International Group, Inc. 1,500 105,480 Hartford Financial Services Group, Inc. (The) 1,800 154,368 Page 3 John Hancock Independence Diversified Core Equity Fund II Securities owned by the Fund on November 30, 2006 (unaudited) Multi-Utilies & Unregulated Power 1.45% Constellation Energy Group 1,600 109,776 Dynegy, Inc. (Class A) (I) 4,600 31,234 Oil & Gas Drilling 1.06% Pride International, Inc. (I) 3,200 103,328 Oil & Gas Refining & Marketing 0.62% Valero Energy Corp. 1,100 60,577 Personal Products 1.36% Estee Lauder Cos., Inc. (The) (Class A) 3,200 132,128 Pharmaceuticals 5.25% Forest Laboratories, Inc. (I) 2,700 131,490 Johnson & Johnson 400 26,364 Mylan Laboratories, Inc. 7,000 142,030 Pfizer, Inc. 1,400 38,486 Schering-Plough Corp. 7,800 171,678 Property & Casualty Insurance 1.29% Axis Capital Holdings Ltd. (Bermuda) 800 27,384 MBIA, Inc. 1,400 97,510 Publishing 0.02% Idearc, Inc. (I) 70 1,928 Real Estate Management & Development 1.09% Equity Office Properties Trust 1,200 57,840 Equity Residential 900 47,934 Regional Banks 0.50% SunTrust Banks, Inc. 600 48,990 Reinsurance 0.23% Endurance Specialty Holdings Ltd. (Bermuda) 600 22,518 Semiconductors 2.07% LSI Logic Corp. (I) 5,600 59,696 Micron Technology, Inc. (I) 9,700 141,620 Steel 1.23% United States Steel Corp. 1,600 119,664 Systems Software 2.06% BMC Software, Inc. (I) 3,900 126,984 Microsoft Corp. 2,500 73,325 Page 4 John Hancock Independence Diversified Core Equity Fund II Securities owned by the Fund on November 30, 2006 (unaudited) Thrifts & Mortgage Finance 1.70% 2,200 147,752 PMI Group, Inc. (The) 400 17,324 Freddie Mac Tobacco 2.51% Altria Group, Inc. 2,900 244,209 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 0.42% (Cost $41,000) Joint Repurchase Agreement 0.42% Investment in a joint repurchase agreement transaction with UBS AG  Dated 11-30-06, due 12-1-06 (Secured by U.S. Treasury Inflation Indexed Bonds 2.000%, due 1-15-26 and 3.625%, due 4-15-28 and U.S. Treasury Inflation Indexed Notes 0.875%, due 4-15-10, 1.875%, due 7-15-15, 2.000%, due 7-15-14, 3.375%, due 1-15-07, 3.375%, due 1-15-12, and 4.250%, due 1-15-10). Maturity value: $41,006 5.280 41 41,000 Total investments (Cost $7,177,286) 100.00% Page 5 John Hancock Independence Diversified Core Equity Fund II Footnotes to Schedule of Investments November 30, 2006 (unaudited) (I) Non-income-producing security. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on November 30, 2006, including short-term investments, was $7,177,286. Gross unrealized appreciation and depreciation of investments aggregated $2,573,992 and $30,323, respectively, resulting in net unrealized appreciation of $2,543,669. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Institutional Series Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 26, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 26, 2007 By: /s/ John G. Vrysen John G. Vrysen Chief Financial Officer Date: January 26, 2007
